HENDRY, Judge.
The appellant-defendant was charged by information with breaking and entering and attempted grand larceny. He plead not guilty and waived jury trial. He was found guilty as charged and sentenced to six years in the state penitentiary.
Counsel for the defendant announced at trial that the defendant’s only defense would be that he had taken heroin. Counsel also stipulated to the ownership of the property.
Appellant seeks reversal of the judgment and sentence on the grounds that the trial court erred in finding the defendant guilty because the defendant was under the influence of narcotic drugs and was unaware of his activities and incapable of forming a criminal intent at the time of the alleged crime.
It appears that on the night of May 1, 1969, the defendant, after taking narcotics, was found in a 'building with a hole cut in the roof, used for the storage of drugs. At the time he was apprehended, he was either under the influence of narcotics which he had taken or had already entered into a state of withdrawal. There was evidence that when the defendant was apprehended a quantity of drugs was being moved by the defendant from the place where they were kept to the vicinity of the hole that had been made in the roof. The defendant stated that he remembered nothing of the night of the alleged crime after he went under the influence of narcotics.
The defendant’s defense of mental incapacity to form a criminal intent at the time of the alleged crime by reason of being under the influence of drugs was a question of fact to be decided by the trier of fact from all the facts and circumstances of the case. Intent being a state of mind, is often not subject to direct proof and can only be inferred from circumstances. On appeal, it is presumed that the trial judge’s interpretation of the evidence is correct and the burden is on defendant to show reversible error. Jones v. State, Fla.App.1966, 192 So.2d 285; Crum v. State, Fla.*850App.1965, 172 So.2d 24; Folks v. State, 85 Fla. 238, 95 So. 619.
No reversible error having been made to appear, the judgment and sentence are affirmed.
Affirmed.